—Judgment, Supreme Court, New York County (Diane Lebedeff, J.), entered April 1, 1997, dismissing the complaint, and bringing up for review an order, same court and Justice, entered on or about October 3, 1996, which granted defendants’ motion for summary judgment and denied plaintiffs cross motion for partial summary judgment, unanimously affirmed, without costs. The appeal from the order is unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
We affirm the dismissal of the complaint since defendants did not depart from the applicable standard of care. The estoppel letter that defendants advised plaintiff to execute, by its silence on the issue, did not waive the leasehold mortgagee’s obligation under the lease to pay maintenance arrears upon exercising its option to obtain a new lease. Concur—Ellerin, J. P., Williams, Tom and Mazzarelli, JJ.